DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This Office action is in response to the amendment filed on August 30, 2022. Claim 5 has been cancelled. Claims 1, 12, and 13 have been amended to include the limitations of cancelled claim 5. No new claims have been added. Thus, claims 1- 4, 6-8, and 10-20 are pending.


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 


Allowable Subject Matter
Claims 1- 4, 6-8, and 10-20 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found to anticipate nor render obvious all elements of independent claims 1, 12 and 13 (and by extension their respective dependent claims).

Regarding claim 1, in particular, no new prior art was found which would teach or suggest this amended claim,  whereby the added/appended limitation of “wherein airborne robotic platform comprises a drone copter having at least one rudder airfoil fixed to at least one rear motor mount that passively directs the drone copter in an upwind direction” to the claim element of “an airborne robotic platform”, would have otherwise, without the inclusion of this added limitation, not overcome the closest prior art of Castro and Martinez.  The unique feature that teaches away from conventional usage of a fixed airfoil for steering is that the airfoil (rudder) is passively steering the airframe by weathervaning into the relative wind whereas conventional rudder steering required an actuator that deflects the airfoil actively against the wind, for example, the steerable tail rudder on a gyroplane (gyrocopter).   A common utilization of fixed airfoils for steering are fixed fins on sounding rockets, however they are used primarily for spin control, but not to passively correct propulsion of the projectile along it’s intended trajectory.

Regarding claims 12, independent claim 12 is a drone copter identical to the bio-hybrid odor-localizing autonomous air vehicle of independent claim 1, therefore claim 12 is also allowed for the same reason as claim 1.

Regarding claims 13, independent claim 13 is the identical method performed by the bio-hybrid odor-localizing autonomous air vehicle of independent claim 1, therefore claim 13 is also allowed for the same reason as claim 1.

As no prior art teaches or suggests all elements of independent claims 1 and 13, all of independent claims 1 and 13’s respective dependent claims are also considered allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER NING whose telephone number is 408-918-7664. The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y NING/Examiner, Art Unit 3661

September 7, 2022
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661